United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
DEPARTMENT OF EDUCATION, OFFICE
FOR CIVIL RIGHTS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2081
Issued: February 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 30, 2014 appellant filed a timely appeal from an August 20, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $10,477.27 because she concurrently received Social Security Administration (SSA)
benefits for the period February 2, 2009 to July 27, 2013 while receiving FECA benefits;
(2) whether OWCP properly denied waiver of the overpayment; and (3) whether OWCP properly
1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted financial evidence with her appeal to the Board. The Board cannot consider this evidence
as its jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. J.T.,
59 ECAB 293 (2008); 20 C.F.R. § 501.2(c)(1).

required repayment of the overpayment by deducting $400.00 every 28 days from appellant’s
continuing compensation.
On appeal appellant asserts that some expenses were incorrectly listed by the hearing
representative and some expenses had increased, generally contending that repayment of the
overpayment would cause financial hardship.
FACTUAL HISTORY
On September 16, 1994 appellant, then a 47-year-old automation clerk, sustained an
employment-related left knee sprain when she tripped on a rug at work. She stopped work that
day. OWCP accepted that she sustained a left knee sprain and left lateral meniscus tear.
Appellant underwent arthroscopic repair on December 9, 1994. Appellant received appropriate
continuation of pay and compensation.
On July 9, 1996 appellant returned to work for one day weekly. In a December 17, 1996
decision, OWCP determined that her actual part-time earnings fairly and reasonably represented
her wage-earning capacity and reduced her compensation accordingly. Disability retirement was
approved in March 1997. By letter dated April 3, 1997, OWCP informed appellant that she must
elect either civil service annuity benefits or FECA benefits. It advised her that, if she elected
FECA benefits, these would be reduced by Social Security Act (SSA) benefits paid on the basis
of age and attributable to her federal employment. Appellant elected FECA benefits, effective
April 9, 1997. She continued to receive compensation on the periodic compensation rolls.
The record includes a series of EN1032 forms signed by appellant on March 24, 2010,
March 12, 2011, February 12, 2012, February 16, 2013, and February 18, 2014 in which she
indicated that she was not receiving SSA benefits or payments.
In July 2013 OWCP requested information from SSA as to whether appellant was
receiving SSA benefits. On July 10, 2013 SSA acknowledged that she was receiving SSA
benefits and provided the amount of SSA benefits with and without Federal Employees’
Retirement System (FERS) benefits, effective February 2009. On July 18, 2013 OWCP
informed appellant that on July 28, 2013 her FECA benefits were being reduced to reflect the
contribution from FERS to her SSA benefits.
On October 31, 2013 OWCP issued a preliminary finding that an overpayment of
compensation in the amount of $10,477.27 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA benefits, which she had received from February 1,
2009 to July 27, 2013, was based on credits earned while working in the Federal Government,
and that the portion of her SSA benefits based on those credits was a prohibited dual benefit.
OWCP found appellant without fault. An overpayment worksheet indicated that she received
compensation of $69,174.04 for the period February 1, 2009 to July 27, 2013 when she should
have received compensation of $58,696.77, which yielded an overpayment of $10,477.27.
Appellant requested a prerecoupment hearing and provided a completed overpayment
questionnaire in which she indicated that she had monthly household income of $3,840.79 and
expenses of $3,421.62 which increased to $3,548.38 every third month for water and sewer. She

2

submitted Maryland and federal income tax returns for the years 2010, 2011, and 2012, one page
of a bank statement, information concerning her husband’s annuity, and documentation of some
expenses.
In April 2014 OWCP additionally determined that appellant had been underpaid because
her compensation from the date of injury had been based on the 2/3 rate when, in fact, she had
been married the entire time and was therefore entitled to the augmented 3/4 rate. It determined
that for the period November 1, 1994 through March 8, 2014 she had received compensation
totaling $257,542.24 when she should have received $289,526.07 in compensation, which
yielded an underpayment of $31,983.83. On April 28, 2014 a payment in that amount was
deposited into appellant’s bank account. Her compensation was then adjusted, effective
March 9, 2014, to reflect the 3/4 compensation rate.
Appellant and her son testified at the hearing, held on June 10, 2014. She indicated that
her expenses were approximately the same as those provided on the overpayment questionnaire
and that some of the $31,983.83 underpayment remained. Appellant stated that they renovated
bathrooms and put up a fence, spending about $14,000.00, with approximately $9,000.00 spent
catching up on their mortgage. When questioned by the hearing representative, she indicated
that she could repay the overpayment at a rate of approximately $100.00 monthly. Appellant’s
son testified that both she and her husband were in poor health. The hearing representative
informed appellant that she could submit additional evidence regarding increased expenses.
By decision dated August 20, 2014, an OWCP hearing representative found that an
overpayment of compensation in the amount of $10,477.27 had been created for the period
February 1, 2009 through July 27, 2013 because appellant received dual benefits under FECA
and SSA. She found appellant without fault and denied waiver. The hearing representative
listed some of the expenses that appellant claimed, increased her monthly income to reflect the
new augmented 3/4 compensation rate, and determined that she had $4,012.00 in monthly
income and $3,464.87 in monthly expenses. She set an overpayment recovery at the rate of
$400.00 each compensation period. The hearing representative further found that, because
appellant had approximately $10,000.00 remaining from the underpayment of $31,983.83, even
if her expenses exceeded her income, she would not be entitled to waiver as she had over
$8,000.00 in assets.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay or
remuneration of any type from the United States.4 Section 10.421 of the implementing
regulations provide, an employee may not receive compensation for total disability concurrently

3

Id. at § 8102(a).

4

Id. at § 8116(a).

3

with separation pay.5 FECA Bulletin No. 97-9 states that FECA benefits have to be adjusted for
the FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal
employee is part of the FERS retirement package, and the receipt of FECA benefits and federal
retirement concurrently is a prohibited dual benefit.6 When OWCP discovers concurrent receipt
of benefits, it must declare an overpayment in compensation and give the usual due process
rights.7
ANALYSIS -- ISSUE 1
The record supports that appellant received FECA wage-loss compensation beginning in
1994 and that she received SSA benefits from February 1, 2009 to July 27, 2013. The portion of
the SSA benefits appellant earned as a federal employee is considered a prohibited dual benefits
under FECA.8 SSA notified OWCP of the applicable SSA rates and their effective date as it
pertained to appellant. Based on these rates, OWCP was able to calculate the dual benefit
appellant received from February 1, 2009 to July 27, 2013 which yielded an overpayment of
compensation in the amount of $10,477.27. The record includes an overpayment worksheet
explaining the overpayment calculation.
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period February 1, 2009 to July 27, 2013 and finds that OWCP properly determined that
appellant received dual benefits totaling $10,477.27 for that period, thus creating an
overpayment in compensation in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”9 Waiver of an overpayment is not permitted unless the claimant is “without
fault” in creating the overpayment.10
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by OWCP from data
5

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

6

FECA Bulletin No. 97-9 (issued February 3, 1997).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

8

Supra note 5.

9

5 U.S.C. § 8129.

10

Steven R. Cofrancesco, 57 ECAB 662 (2006).

4

furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.11 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.12 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.13
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.14
ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.15 The Board finds
that OWCP did not abuse its discretion by denying waiver of recovery of the overpayment of
compensation.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown both that she needs substantially all of her current income to
meet ordinary and necessary living expenses. OWCP procedures provide that an individual is
deemed to need substantially all of his or her current income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00, i.e., the amount of monthly funds available for debt repayment is the difference between
current income and adjusted living expenses plus $50.00.16 Appellant submitted an overpayment
questionnaire on November 19, 2013. She testified at the hearing that her expenses were
essentially the same as reported. In the November 2013 questionnaire, appellant reported
monthly income of $3,840.79 and monthly expenses varying between $3,421.62 with an increase
to $3,548.38 every three months to cover sewer and water bills.
The Board, however, notes that appellant’s monthly income had increased at the time the
final overpayment decision was issued. Appellant’s FECA compensation had increased to
11

20 C.F.R. § 10.436(b).

12

Id. at § 10.437(a).

13

Id. at § 10.437(b).

14

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

15

Supra note 8.

16

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Waiver of Recovery, Chapter 6.200.6.a(1)(b)
(June 2009).

5

$1,232.39 each 28-day compensation period, or $1,334.00 monthly. When added to her
additionally reported income, this yielded monthly income of $4,114.61.17 Thus, appellant’s
documented monthly income exceeded her reported expenses by approximately $651.00.
As appellant’s reported income exceeded her reported ordinary expenses by more than
$50.00, she has not shown that she needs substantially all of her current income to meet current
ordinary and necessary living expenses. Thus, she has not met the first prong of the two-prong
test of whether recovery of the overpayment would defeat the purpose of FECA.18 It was
therefore not necessary for OWCP to consider the second prong of the test, i.e., whether
appellant’s assets exceeded the allowable resource base.
Recovery of an overpayment is considered to be against equity and good conscience
when any individual who received an overpayment would experience severe financial hardship
in attempting to repay the debt.19 Appellant generally contends on appeal that recovery of the
overpayment would create a financial hardship and thus be against equity and good conscience,
stating that the hearing representative incorrectly listed her expenses and that some expenses had
increased.20 The Board notes that, at the hearing, appellant was advised that she could submit
additional evidence if her expenses had increased. Appellant did not do so.
Recovery of an overpayment is also considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.21 OWCP
procedures provide that to establish that a valuable right has been relinquished, it must be shown
that the right was in fact valuable, that it cannot be regained and that the action was based chiefly
or solely in reliance on the payments or on the notice of payment.22 An individual must show
that he or she made a decision he or she otherwise would not have made in reliance on the
overpaid amount and that this decision resulted in a loss.23

17

Appellant reported that her SSA monthly income was $619.00, her husband’s SSA income was $1,293.00, and
his monthly annuity compensation was $868.61.
18

Supra note 10.

19

20 C.F.R. § 10.437(a).

20

OWCP procedures provide that ordinary and necessary living expenses include fixed expenses such as food,
clothing, furniture, household, and personal hygiene supplies, rent, mortgage payments, utilities, maintenance, burial
plot or prepaid burial contract; accident, health, life, and vehicle insurance; taxes; vehicle expenses and commuting
expenses not included under vehicle expenses; medical expenses, church and charitable contributions made on a
regular basis; and miscellaneous expenses not to exceed $50.00 per month. The procedures add that consumer debt
should not be calculated if the expenses are included in the fixed expenses. Supra note 15 at Chapter 6.200.6.a(3)
(June 2009).
21

20 C.F.R. § 10.437; see W.P., 59 ECAB 514 (2008).

22

Supra note 15 at Chapter 2.600.b(3) (June 2009).

23

Id. at § 10.437(b)(2) (2011); see Wayne G. Rogers, 54 ECAB 482 (2003).

6

Appellant submitted no evidence to show that she gave up a valuable right or changed her
position for the worse in reliance on anticipated compensation payments. Thus, she has not
shown that, if required to repay the overpayment, she would be in a worse position after
repayment other than if she had never received the overpayment at all. OWCP properly found
that she was not entitled to waiver on the grounds that recovery would be against equity and
good conscience.24
As appellant failed to establish that recovery of the overpayment in compensation would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery.
LEGAL PRECEDENT -- ISSUE 3
OWCP’s implementing regulations provide that, if an overpayment of compensation has
been made to an individual entitled to further payments and no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.25
ANALYSIS -- ISSUE 3
The Board finds that OWCP gave due regard to the relevant factors noted above in
setting a rate of recovery of $400.00 per compensation period. The record indicates that
appellant’s monthly income exceeds her reported monthly expenses by approximately $651.00
per month. OWCP therefore did not abuse its discretion in finding that appellant should repay
the overpayment at the rate of $400.00 per compensation period.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $10,477.27 and that OWCP properly denied waiver and
required recovery of the overpayment by deducting $400.00 every 28 days from her continuing
compensation payments.

24

Supra note 15.

25

20 C.F.R. § 10.441(a).

7

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

